Case 1:20-cr-20006-DLG Document 1 Entered on FLSD Docket 01/08/2020 Page   1 of YH
                                                                     FILED by   9                                D.C.


                                                                                               Jan 7, 2020
                                                                                               AN GELA E. NOBLE
                            UNITED STATES DISTRICT COURT                                      CLERK U.S. DIST. CT.
                            SOUTHERN DISTRICT OF FLORIDA                                      S. D. OF FLA. - MIAMI

                    20-20006-CR-GRAHAM/MCALILEY
                        CASE NO. _ _ _ _ _ _ _ __
                                          8 U.S.C. § 1324(a)(l)(A)(v)(I)
                                          8 U.S.C. § 1324(a)(l)(A)(iv)
                                          8 U.S.C. § 1324(a)(2)(B)(ii)
                                          8 U.S.C. § l326(a) and (b)(2)
                                          8 U.S.C. § 1326(a)
                                         18 U.S.C. § 982(a)(6)
                                          8 U.S.C. § 1324(b)(l)

UNITED STATES OF AMERICA

vs.

ROCCO OPPEDISANO and
YING LIAN LI,

       Defendants.
_ __ _ _ __ _ _ _ _ _ __ _ _ _ !

                                          INDICTMENT

       The Grand Jury charges that:

                                        COUNTl
           Conspiracy to Encourage and Induce Aliens to Enter the United States
                             (8 U.S.C. § 1324(a)(l)(A)(v)(l))

       From an unknown date to the Grand Jury, up to and including on or about December 2,

2019, in Miami-Dade County, in the Southern District of Florida, and elsewhere, the defendant,

                                    ROCCO OPPEDISANO,

did knowingly and willfully conspire, confederate, and agree with other persons known and

unknown to the Grand Jury, to commit an offense against the United States, that is, to encourage

and induce aliens to come to, enter, and reside in the United States, knowing and in reckless

disregard of the fact that such coming to, entry, and residence is and will be in violation of law, in
Case 1:20-cr-20006-DLG Document 1 Entered on FLSD Docket 01/08/2020 Page 2 of 9




violation of Title 8, United States Code, Section 1324(a)(l)(A)(iv); all in violation of Title 8,

United States Code, Section 1324(a)(l )(A)(v)(I).

                                      COUNTS 2-16
                 Encouraging and Inducing Aliens to Enter the United States
                               (8 U.S.C. § 1324(a)(l)(A)(iv))

       On or about December 2, 2019, in Miami-Dade County, in the Southern District of Florida,

and elsewhere, the defendant,

                                    ROCCO OPPEDISANO,

did knowingly encourage and induce an alien, as set forth in Counts 2 through 16 below, to come

to, enter, and reside in the United States, knowing and in reckless disregard of the fact that such

coming to, entry, and residence is and will be in violation of law:

                        Count                              Alien
                           2                         YING LIAN LI
                           3                               H.W.
                           4                               X.K.
                           5                                S.L.
                           6                               H.X.
                           7                               Y.M.
                           8                               B.Z.
                           9                               H.L.
                           10                              X.Y.
                           11                              Y.L.
                           12                              x.x.
                           13                              L.Z.
                           14                               J.Y.
                           15                              Z.M.
                           16                             R.W.G.




                                                 2
Case 1:20-cr-20006-DLG Document 1 Entered on FLSD Docket 01/08/2020 Page 3 of 9




       In violation of Title 8, United States Code, Section 1324(a)(l )(A)(iv) and (v)(II), and Title

18, United States Code, Section 2.

                                      COUNTS 17-31
      Bringing Aliens to the United States for Commercial and Private Financial Gain
                                (8 U.S.C. § 1324(a)(2)(B)(ii))

       On or about December 2, 2019, in Miami-Dade County, in the Southern District of Florida,

and elsewhere, the defendant,

                                     ROCCO OPPEDISANO,

did knowingly bring, and attempt to bring an alien, as set forth in Counts 17 through 31 below, to

the United States for the purpose of commercial advantage and private financial gain, knowing

and in reckless disregard of the fact that such aliens had not received prior official authorization

to come to, enter, and reside in the United States, regardless of any official action which might

later be taken with respect to such alien:

                         Count                             Alien
                           17                        YING LIAN LI
                           18                              H.W.
                           19                              X.K.
                           20                              S.L.
                           21                              H.X.
                           22                              Y.M.
                           23                              B.Z.
                           24                              H.L.
                           25                              X.Y.
                           26                              Y.L.
                           27                              x.x.
                           28                              L.Z.
                           29                              J.Y.



                                                 3
                                                                                                        I
                                                                                                        I
Case 1:20-cr-20006-DLG Document 1 Entered on FLSD Docket 01/08/2020 Page 4 of 9




                          Count                           Alien
                           30                              Z.M.
                           31                            R.W.G.

       In violation of Title 8, United States Code, Section 1324(a)(2)(B)(ii) and Title 18, United

States Code, Section 2.

                                              COUNT32
                                  Illegal Entry of a Removed Alien
                                    (8 U.S.C. § 1326(a) and (b)(2))

       On or about December 2, 2019, in Miami-Dade County, in the Southern District of Florida,

and elsewhere, the defendant,

                                     ROCCO OPPEDISANO,

an alien, having previously been removed and deported from the United States on or about January

31, 2019, did enter and attempt to enter the United States, knowingly and unlawfully, without the

Attorney General of the United States or his successor, the Secretary of Homeland Security (Title

6, United States Code, Sections 202(3), 202(4), and 557), having expressly consented to such

alien's reapplying for admission to the United States, in violation of Title 8, United States Code,

Section 1326(a) and (b)(2).

                                              COUNT33
                                  Illegal Entry of a Removed Alien
                                          (8 U.S.C. § 1326(a))

       On or about December 2, 2019, in Miami-Dade County, in the Southern District of Florida,

and elsewhere, the defendant,

                                          YING LIAN LI,

an alien, having previously been removed and deported from the United States on or about April




                                                                                                      I
2, 2019, did enter and attempt to enter the United States, knowingly and unlawfully, without the

Attorney General of the United States or his successor, the Secretary of Homeland Security (Title


                                                 4


                                                                                                      I
Case 1:20-cr-20006-DLG Document 1 Entered on FLSD Docket 01/08/2020 Page 5 of 9




6, United States Code, Sections 202(3), 202(4), and 557), having expressly consented to such

alien's reapplying for admission to the United States, in violation of Title 8, United States Code,

Section 1326(a).

                                FORFEITURE ALLEGATIONS

        1.     The allegations of this Indictment are re-alleged and by this reference fully

incorporated herein for the purpose of alleging forfeiture to the United States of America of certain

property in which the defendant, ROCCO OPPEDISANO, may have an interest.

        2.     Upon conviction of any violation of Title 8, United States Code, Section 1324, as

alleged in this Indictment, the defendant shall each forfeit to the United States of America, pursuant

to Title 18, United States Code, Section 982(a)(6), the following property:

               (a)     any conveyance, including any vessel, vehicle, or aircraft, used in the

        commission of such offense;

               (b)     any property, real or personal, that constitutes, or is derived from, or is

        traceable to any proceeds obtained, directly or indirectly, from the commission of such

        offense; and

               (c)     any property, real or personal, that was used to facilitate, or intended to be

        used to facilitate, the commission of such offense, and

pursuant to 8 U.S.C. § 1324(b)(l), any conveyance, including any vessel, vehicle, or aircraft, used

in the commission of such offense, the gross proceeds of such offense, and any property traceable

to such conveyance or proceeds.

        3.     The property subject to forfeiture includes, but is not limited to:

        a. one (1) 63' Sunseeker vessel bearing the name INXS FINALLY, to include all

equipment, inventory and personal effects, seized along with the vessel on or about December 2,

2019;


                                                  5
Case 1:20-cr-20006-DLG Document 1 Entered on FLSD Docket 01/08/2020 Page 6 of 9




       b. $4,833 United States Dollars seized on or about December 2, 2019; and

       c. $171,850 Bahamian Dollars and $36,000 United States Dollars seized on or about

December 20, 2019.

       All pursuant to Title 18, United States Code, Sections 982(a)(6) and Title 8, United States

Code, Section 1324(b)(l), and the procedures set forth in Title 21, United States Code, Section

853, as made applicable by Title 18, United States Code, Section 982(b)(l) and Title 28, United

States Code, Section 2461(c).

                                                    A TRUE BILL


                                                    F~Rf'15ERSOJ>("

  (~.•     -~        "-1~ \
ARJANA FAJARDO ORSHAN \
UNITED STATES ATTORNEY

   g/UPASdL: -
BRIAN G. SATTLER
SPECIAL ASSISTANT UNITED STATES ATTORNEY




                                                6
                                 UNITED STATES
         Case 1:20-cr-20006-DLG Document       DISTRICT
                                         1 Entered      COURT
                                                   on FLSD  Docket 01/08/2020 Page 7 of 9
                                             SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                             CASE NO.
v.

ROCCO OPPEDISANO and
YING LIAN LI,
                                                     CERTIFICATE OF TRIAL ATTORNEY.~
                               Defendants.
                                                     Superseding Case Information:
Court Division:     (Select One)                     New Defendant(s)                    Yes         No
                                                     Number of New Defendants
     X     Miami     _ _ Key West                    Total number of counts
           FTL           WPB                 FTP

           I do hereby certify that:

            1.     I have carefully considered the allegations of the indictment, the number of defendants, the number
                   of probable witnesses and the legal complexities of the Indictment/Information attached hereto.

           2.      I am aware that the information supplied on this statement will be relied upon by the Judges of this
                   Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                   Act, Title 28 U.S.C. Section 3161.

           3.      Interpreter:        (Yes or No)    Yes

                   List language and/or dialect       Chinese (Mandarin)

           4.      This case will take         3-4   days for the parties to try.

           5.      Please check appropriate category and type of offense listed below:
                   (Check only one)                                   (Check only one)

           I       0 to 5 days                                        Petty
           II      6 to 10 days                                       Minor
           III     11 to 20 days                                      Misdem.
           IV      21 to 60 days                                      Felony                   X
           V       61 days and over

           6.        Has this case been previously filed in this District Court? (Yes or No)   No
           If yes:
           Judge:                                              Case No.
           (Attach copy of dispositive order)
           Has a complaint been filed in this matter?          (Yes or No)       No
           If yes:
           Magistrate Case No.
           Related Miscellaneous numbers:
           Defendant(s) in federal custody as of
           Defendant( s) in state custody as of
           Rule 20 from the District of
           Is this a potential death penalty case? (Yes or No)            No

           7.      Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                   prior to August 9, 2013 (Mag. Judge Ahcia 0. Valle)?            Yes _ _ _ _ No __X~-

            8.     Does this case originate from a matter pending in the Northern Region of the U.S. Attorney's Office
                   prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes _ _ _ _ No .....X'-'"'-_
                                                                   g~;;;rc____
                                                              BRIAN G. SATTLER
                                                              SPECIAL ASSISTANT UNITED STATES ATTORNEY
                                                              Florida Bar No. 0124238


*Penalty Sheet(s) attached                                                                                   REV 8/13/18
I   Case 1:20-cr-20006-DLG Document 1 Entered on FLSD Docket 01/08/2020 Page 8 of 9




l                               UNITED STATES DISTRICT COURT

I                               SOUTHERN DISTRICT OF FLORIDA

                                           PENALTY SHEET

     Defendant's Name: Rocco Oppedisano
                          ---~-----------------------
     Case No:

     Count#: 1

     Conspiracy to Encourage and Induce Aliens to Enter the United States

     Title 8, United States Code, Section 1324(a)(l)(A)(iv)

     *Max. Penalty:     10 Years' Imprisonment

     Counts#: 2 - 16

     Encouraging and Inducing an Alien to Enter the United States

     Title 8, United States Code, Section 1324(a)(l)(A)(iv) and (v)(ii)

     *Max. Penalty:    5 Years' Imprisonment

     Counts#: 17-31

     Bringing Aliens to the United States for Commercial and Private Financial Gain

     Title 8, United States Code, Section 1324(a)(2)(B)(ii)

     *Max. Penalty:     15 Years' Imprisonment

     Count#: 32

     Illegal Reentry of a Removed Alien

     Title 8, United States Code, Section 1326(a) and (b)(2)

     *Max. Penalty: 20 Years' Imprisonment
     *Refers only to possible term of incarceration, does not include possible fines, restitution,
              special assessments, parole terms, or forfeitures that may be applicable.
I    Case 1:20-cr-20006-DLG Document 1 Entered on FLSD Docket 01/08/2020 Page 9 of 9



I
;
'I
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                            PENALTY SHEET

      Defendant's Name: Ying Lian Li
                           --=------------------------
      Case No:

      Count#: 33

      Illegal Reentry of a Removed Alien

      Title 8, United States Code, Section 1326(a)

      *Max. Penalty: 2 Years' Imprisonment
      *Refers only to possible term of incarceration, does not include possible fines, restitution,
               special assessments, parole terms, or forfeitures that may be applicable.




                                                                                                      I
                                                                                                      I
                                                                                                      !
                                                                                                      I
                                                                                                      I
                                                                                                      !i
                                                                                                      it
                                                                                                      i
                                                                                                      l
